THE THIRTEENTH COURT OF APPEALS

                                    13-13-00219-CV


                   LUMBERMENS MUTUAL CASUALTY COMPANY
                                   v.
                              NOE PORTILLO


                                   On Appeal from the
                                of Hidalgo County, Texas
                              Trial Cause No. C-1402-05-I


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

Portillo's impairment rating is ten percent. No costs are assessed against the appellant.

      We further order this decision certified below for observance.

October 9, 2014